     Case 3:17-cv-00776-AWT Document 200 Filed 12/01/20 Page 1 of 3



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

-------------------------------- x
JOSE AYUSO,                      :
                                 :
          Plaintiff,             :        Civil No. 3:17-cv-776(AWT)
                                 :
v.                               :
                                 :
DAVID BUTKIEWICUS,               :
                                 :
          Defendant.             :
-------------------------------- x

              ORDER RE DEFENDANT’S MOTION IN LIMINE

     For the reasons set forth below, the “Motion in Limine to

Preclude Testimony of Non-Disclosed Expert Witness” (ECF No.

195) filed by defendant David Butkiewicus is hereby DENIED.

     The defendant moves to preclude the expert testimony of

Todd A. Lefkowitz, MD, which was first disclosed in August 2020.

The joint trial memorandum was filed on September 1, 2020. The

discovery period had ended on December 7, 2018, and the

plaintiff’s motion to re-open discovery for limited purposes,

made on December 13, 2019, did not contemplate an expert

witness.

     In Outley v. City of New York, the Second Circuit

identified four factors that courts should consider when

determining “a proper sanction for a violation of Rule

26(e). . . , including the explanation, if any, for the failure

to name the witness [or to otherwise supplement the answer], the
     Case 3:17-cv-00776-AWT Document 200 Filed 12/01/20 Page 2 of 3



importance of the testimony of the witness, the need for time to

prepare to meet the testimony, and the possibility of a

continuance.” 837 F.2d 587, 590 (2d Cir. 1988)(brackets in

original)(citations omitted). Here, consideration of the

relevant factors leads the court to conclude that a response

that is less drastic than preclusion is appropriate.

     First, the plaintiff proceeded pro se for the majority of

the discovery period. After counsel was appointed for the

plaintiff, counsel promptly moved to reopen discovery for

limited purposes. It was appropriate that the motion be filed

promptly, but it was necessarily filed before the plaintiff’s

counsel had an opportunity to receive and review the medical

records from UConn Health Center. Once the plaintiff’s counsel

received those records, he proceeded diligently to review them

and look for an expert ophthalmologist. He then applied to the

court for reimbursement of expenses in connection with an expert

witness. After that was authorized, he then provided Dr.

Lefkowitz with the materials he required to prepare a report.

Dr. Lefkowitz’s expert report is dated August 26, 2020. So the

report was obtained from Dr. Lefkowitz within a reasonable

period of time.

     Second, the court agrees with the plaintiff that the

importance of Dr. Lefkowitz’s testimony to the plaintiff’s case

weighs in favor of admission. The doctor’s testimony as to the
     Case 3:17-cv-00776-AWT Document 200 Filed 12/01/20 Page 3 of 3



physical impact of an individual who has the plaintiff’s

conditions being without his eyeglasses for an extended period

of time is necessary. Without such testimony, jurors would be

left to reach conclusions based on their own experiences. In

light of the importance of Dr. Lefkowitz’s testimony, precluding

it would be a particularly drastic remedy.

     Third, the defendant is prejudiced, but that prejudice can

be cured to a significant degree. The court will allow the

defendant to depose Dr. Lefkowitz and the defendant will be

permitted to proffer a rebuttal witness if he wishes to do so.

     Fourth, no trial date has been set at this time because of

the Covid-19 pandemic, and given the backlog of trials, granting

a continuance will not disrupt the court’s trial schedule.

     It is so ordered.

     Signed this 1st day of December 2020, at Hartford,

Connecticut.



                                           _/s/ AWT______
                                       Alvin W. Thompson
                                  United States District Judge
